ON REHEARING
PER CURIAM.
This appeal was stayed pending a decision by the United States Supreme Court in Florida v. Bostick, — U.S. -, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991). The record reflects that the trial court order granting appellee’s motion to suppress relied, at least in part, upon Bostick v. State. We lift the stay, grant rehearing, and reverse and remand so that the trial court will have the opportunity to review the motion, record, and order accordingly.
ANSTEAD and STONE, JJ., and WALDEN, JAMES H., Senior Judge, concur.